ITEMID: 001-110806
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF BEZRUKOVY v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Fair hearing);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions);Pecuniary damage - award;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Julia Laffranque;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: 6. The first applicant was born in 1950. The second applicant is the first applicant’s daughter, born in 1976. They live in Voronezh.
7. In July and August 1998 the applicants made various monetary deposits with the Voronezh branch of the SBS-Agro Bank (“СБС-Агро”). In September 1998, during a financial crisis in Russia and rapid currency devaluation, they requested the bank to refund the capital with interest, but the bank refused. On 4 August 1999 the Zheleznodorozhniy District Court of Voronezh (“the District Court”) allowed the applicants’ claim against the bank. The first and second applicant were awarded 24,490 and 32,931 United States dollars (USD) respectively.
8. The bailiffs started enforcement proceedings on 22 August 2000. Meanwhile, the bank became insolvent. On 10 July 2001 the enforcement proceedings were discontinued. The judgment of 4 August 1999 remained unenforced.
9. On 16 August and 15 September 1999 the Central Bank of Russia (“the Central Bank”) declared a moratorium until 17 November 1999 on the execution of all creditors’ demands against the SBS-Agro Bank (“the bank”). The moratorium was later prolonged. On 16 November 1999 the management of the bank was taken over temporarily by the “Agency on Restructuring of Lending Agencies” (“ARKO”), set up by the State in accordance with the Law on Restructuring of Lending Agencies.
10. On 9 November 2001 the applicants sued the Central Bank and the ARKO for damages on the ground that the bank remained under the ARKO’s effective control since 16 November 1999. The District Court held a hearing in the applicants’ case on 5 December 2001. The ARKO filed written observations but was not represented at the hearing. The Central Bank did not file observations, nor was it represented at the hearing. In its judgment delivered on the same date the District Court noted that the bank was being managed by the ARKO at the material time and found the latter responsible for the bank’s obligations, including its debt owed to the applicants. It held that the ARKO was to pay the first and second applicants USD 24,490 and USD 32,931 respectively.
11. The Voronezh Regional Court (“the Regional Court”) allowed the ARKO’s appeal on 12 March 2002 and set aside the District Court’s judgment of 5 December 2001.
12. Following another remittal, on 20 December 2004 the District Court again found for the applicants, in terms similar to those of its judgment of 5 December 2001. The applicants were awarded the same amounts, payable by the ARKO. The judgment also held that the ARKO had to pay an amount of USD 20,841.68 to another plaintiff, Mr Kravchenko. The judgment specified that it was subject to appeal before the Voronezh Regional Court within ten days.
13. The ARKO lodged an appeal against the judgment of 20 December 2004. The Central Bank joined the appellate proceedings. On 25 February 2005 the ARKO was closed.
14. On 19 July 2005 the Regional Court heard the ARKO’s appeal against the District Court’s judgment of 20 December 2004. The representative of the Central Bank took part in the hearing as a codefendant. The Regional Court observed that the ARKO had been closed and discontinued the appellate proceedings. The District Court’s judgment of 20 December 2004 in the applicants’ favour accordingly became binding and enforceable.
15. On 2 August 2005 the District Court issued a writ of execution in respect of its judgment of 20 December 2004, which had acquired legal force on 19 July 2005.
16. On 6 December 2005 the Central Bank lodged an appeal with the Regional Court against the judgment of 20 December 2004. They also requested that the ten-day time-limit for appeal be extended on the ground that they had been deprived of the opportunity to have the lawfulness of the judgment of 20 December 2004 reviewed by the Regional Court.
17. On 2 March 2006 the Regional Court extended the time-limit for appeal as requested by the Central Bank. It noted that the Central Bank “had joined” the ARKO’s appeal against the judgment of 20 December 2004 which had been dismissed without being considered on its merits. The Regional Court concluded that the Central Bank had been deprived of its statutory right to appeal against the judgment of 20 December 2004.
18. On 9 March 2006 the Regional Court considered the Central Bank’s appeal against the District Court’s judgment of 20 December 2004. It heard the same representative of the Central Bank who took part in the hearing held by the same court on 19 July 2005 to consider the ARKO’s appeal which was then joined by the Central Bank. The court observed that both the ARKO and the Central Bank were co-defendants in the case and that the ARKO had been closed. The Regional Court concluded that its earlier decision of 19 July 2005 was based on an incorrect application of the relevant legal provisions, set aside the judgment of 20 December 2004 in the applicants’ favour and discontinued the proceedings.
19. On 2 April 2009 the European Court of Human Rights delivered a judgment in respect of Mr Kravchenko (Kravchenko v. Russia, no. 34615/02, 2 April 2009), who was at a certain stage the applicants’ coplaintiff in the domestic proceedings (see paragraph 12 above). In February 2002 he had obtained a separate judgment awarding him an amount of 30,919.40 Russian roubles (RUB), payable by the ARKO (see Kravchenko, cited above, §§ 44-49). The Court found a violation of Article 6 of the Convention and Article 1 of Protocol No. 1 in that the Regional Court had quashed in May 2002 the binding and enforceable judgment in Mr Kravchenko’s favour by way of supervisory review.
20. Following the Court’s judgment of 2 April 2009, the applicants lodged an application for review of the Regional Court’s judgment of 9 March 2006, relying on Articles 392-394 of the Code of Civil Procedure. On 15 June 2011 the Presidium of the Voronezh Regional Court dismissed their application.
21. Under the Russian Code of Civil Procedure (“the CCP”), a competent court may extend an expired time-limit for procedural actions, such as lodging an appeal, if the court finds that a party has a valid excuse for failure to comply with that time-limit (Article 112).
22. An appellate court shall set aside the judgments and discontinue the proceedings if a legal entity which is a party to the proceedings has been liquidated (Article 365 in conjunction with Article 220 of the CCP).
23. A final judgement in a case may be reviewed, inter alia, on the ground that the European Court of Human Rights found a violation of the Convention on account of the domestic judicial proceedings or decisions taken in that case (Article 392 of the CCP). Articles 393-394 set out a procedure for reopening of domestic judicial proceedings in any such case.
24. The ARKO was a State corporation (Article 28 of the Law No. 144FZ of 8 July 1999 on Restructuring of Lending Agencies), that is, a non-commercial organisation established by the Russian State in order to exercise certain social, administrative or other socially beneficial functions (Article 7.1 of the Law No. 7-FZ of 12 January 1996 on NonCommercial Organisations, as amended by the Law No. 144-FZ of 8 July 1999).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
